Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of this
30th day of June, 2011, by and between R. William Petty, M.D. (“Executive”), and
Exactech, Inc., a Florida corporation (the “Company”).

Recitals

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated March 31, 2008, (the “Employment Agreement”); and

WHEREAS, the Employment Agreement contemplated that the Employment Agreement
would terminate on December 31, 2010 and, beginning on January 1, 2011, the
Company would employ the Executive in another mutually agreeable executive level
position until December 31, 2013 (the “Subsequent Term”); and

WHEREAS, the Employment Agreement was amended as of December 31, 2010 to extend
the term thereof until March 31, 2011; and

WHEREAS, the Employment Agreement was further amended as of March 31, 2011 to
extend the term thereof until June 30, 2011; and

WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement to extend its current term to September 30, 2011 and begin the
Subsequent Term on October 1, 2011 to allow for the renegotiation of the new
employment agreement that will govern the Subsequent Term (the “New Employment
Agreement”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Section 2.1 of the Employment Agreement is hereby amended by deleting the
reference to “June 30, 2011” and substituting therefor “September 30, 2011.”

2. Section 2.4 of the Employment Agreement is hereby amended by deleting the
reference to “July 1, 2011” and substituting therefor “October 1, 2011.”

3. The Company and the Executive each acknowledge and agree that, in light of
the foregoing amendments, until the beginning of the Subsequent Term, the total
compensation for which shall be determined and set forth in the New Employment
Agreement, the Executive’s Base Salary and Royalties shall continue to be
controlled by Sections 3.1 and 3.2, respectively, of the Employment Agreement,
taking into account any increases to such Base Salary the Board has approved
since the initial effective date of the Employment Agreement; provided, however,
that any Additional Compensation, as previously governed by Section 3.3 of the
Employment Agreement (e.g., incentive compensation, bonuses, etc.), for calendar
year 2011 shall be determined and governed in accordance with the additional
compensation awards and performance metrics and methodologies previously
established by the Compensation Committee for the senior executives of the
Company.



--------------------------------------------------------------------------------

4. Except as specifically amended hereby, the Employment Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed.

5. This Amendment shall be deemed a contract made under the laws of the State of
Florida and for all purposes shall be governed by and construed in accordance
with the laws of such State applicable to contracts made and to be performed
entirely within such State.

6. This Amendment may be executed in counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first written above.

 

ADDRESS:   THE COMPANY: c/o Exactech, Inc.   EXACTECH 2320 N.W. 66th Court    
Gainesville, Florida 32653         By:  

/s/ Bill Locander

    Name: Bill Locander, Ph.D.     Title:   Compensation Committee Chairman    
 

ADDRESS:

  THE EXECUTIVE: c/o Exactech, Inc.   2320 N.W. 66th Court  

      /s/ R. William Petty

Gainesville, Florida 32653   Name:     R. William Petty, M.D.

 

3